DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and under exam herein.

Priority
	The instant Application was filed 16 January 2018 and does not claim priority to an earlier filed application.

Information Disclosure Statement
The Information Disclosure Statement filed 16 January 2018 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 16 January 2018 are accepted. It is noted that the Petition to Accept Color Drawings filed under 37 CFR 1.84 (a)(2), submitted 16 January 2018 was granted and mailed in a separate communication to Applicant on 12 December 2018.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a “method” (claims 1-8), “computer program product…comprising a computer-readable storage medium” (claims 9-15) and a “processing system” (claims 16-20).  
per se…”  As such, the recitation meets the requirements under step (1) above. 
With respect to step (2A)(1) The claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps directed to abstract ideas are as follows: 
	Claims 1, 9, and 16: “determining a variant allele frequency for each of the plurality of mutations”; “labeling each of the plurality of mutation with a gene set designation”; 
	Dependent claims 4, 12, and 18, recite, “further comprising generating a plurality of scaled variant allele frequencies” which is recitation of mathematical operations.  
	Dependent claims 5, 13, and 19, recite, “further comprising combining some of the plurality of mutations into a bin”, which is directed to mathematical operation including binning to sort data.
	Dependent claims 6, 14, and 20 further qualify the constructing operations involving ordering operations.
	Dependent claims 7 and 15 recite, “comparing the evolution topology to a set of auxiliary patient evolution topologies and identifying patterns” which are mental steps of making comparisons between given data.	 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation as follows:
Claims 1, 9 and 16 and claims dependent therefrom include steps of “determining” and “labeling” which are not further defined by the claim and thus are interpreted under the BRI to be steps that can readily be performed with pen and paper, using the received mutation information.  The steps of “constructing” involve those of constructing a topology with an ordered representation, implying mathematical operation.  However, said step, as currently claimed requires noting more than mental operation of getting said data and providing, for 
Because the claims are directed to judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they possibly integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 1, 9 and 16: “receiving a whole genome data set for a patient comprising a plurality of mutations”; “computer-implemented”; “processor”; “computer program comprising computer-readable storage medium”; system with processor”.
Dependent claims 2, 10, and 17 further limit the data of gene set designation.
Dependent claims 3 and 11 further limit the gene set data
Dependent claim 8 further limits the make-up of the topology data.
With respect to the additional elements in the instant claims, those steps directed to data gathering, such as the “receiving…a whole genome data set” are recited to perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data 
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-20, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the prior art to, for example, Dang et al. (see citation below) recognizes that receiving a whole genome data with mutation data is routine, well-understood and conventional in the art.  The specification also notes that biological data are available from public sources and are commercially available or widely used (see at least the Specification at [029]-[031]).  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular 
	Finally, with respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0029]-[031] (widely available databases and gene set data). The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).  It is also noted that the courts have weighed in and provided that recitation of generic computer elements, serving only as a tool by which to perform said recited judicial exceptions are not patent eligible.  See, as example, DDR Holdings [Fed. Cir. 2018].
	Dependent claims 2-18 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (Annals of Oncology (2017) Vol. 28:3076-3082 and Supplementary Materials Methods and Discussion: pages 1-11 and Figures and Tables: pages 1-10; Total pages of reference=28).
Instant claims 1, 9, and 16 are directed to a computer-implemented method; program product; and system for analyzing mutational evolution, respectively.  The claims are directed to:
receiving a whole genome data set for a patient comprising a plurality of mutations;
determining a variant allele frequency for each of the plurality of mutations;
labeling each of the plurality of mutations with a gene set designation; and
constructing an evolution topology comprising an ordered representation of the plurality of mutations, wherein each of the plurality of mutations comprises one of the gene set designations.
With respect to claims 1, 9 and 16, Dang et al. disclose a unified software tool, called ClonEvol, for ordering, visualizing and interpreting tumor variants (Background; page 3076). 
With respect to claims 2, 10, and 17, Dang et al. disclose visualization and labeling at Figure 1.
With respect to claims 3 and 11, Dang et al. disclose color designations (page 3078, Figure 1; Supplementary Materials-Figures and Tables at Figure S7; page 7).
With respect to claims 4, 12, and 18, Dang et al. disclose a plurality of scaled variant allele frequencies based on selection pressure (see page 3078 at Figure 1; Supplementary Materials-Methods and Discussion at page 2; pages 4-5).
With respect to claims 5, 13, and 19, Dang et al. disclose combining a plurality of mutations in a bin and labeling the bin with set designations.  (Groups of representative clonal mixes shown at Table S1 in Supplementary Materials-Figures and Table pages 8-10).
With respect to claims 6, 14, and 20, Dang et al. disclose ordering mutations by variant allele frequency (Supplementary Material-Methods and Discussion at page 2).
With respect to claims 7 and 15, Dang et al. disclose identification of patterns corresponding to phenotype R and phenotype R’ based on comparison of evolution topology (page 3080, cols 1-2 to page 3081-Figure 3 showing P(rimary) versus M(etastatic) clonal expansion.  Figure 1 illustrates variant clustering and corresponding mutations for said variants).  
 claim 8, Dang et al. specifically disclose tumor evolution (page 3076 at Background; Figure 1).
As such, Dang et al. anticipate the instant claims.

Conclusion
	No claims are allowed.


E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631